DETAILED ACTION
This Non-Final Office Action is in response to claims filed 5/9/2019.
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/9/2019 has been considered by the examiner.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mattingly et al. (US 2019/0259120 A1), hereinafter Mattingly.
Claim 1
Mattingly discloses the claimed method (see at least Figure 3) comprising assigning a first drone of a drone network a first task (see at least ¶0030, with respect to step 310 of Figure 3, regarding tasks assigned to the first autonomous vehicle, where the autonomous vehicle is a UAV configured to carry packages, as described in ¶0023; Figure 1, depicting the “drone network”), the first task instructing the first drone to transport a first package to a first destination in a geographic area (see at least ¶0030, regarding that the task is traveling to a destination/delivering a package).
Mattingly further discloses receiving roadway traffic data for a plurality of roadway vehicles in the geographic area (see at least ¶0027, regarding the sensor system 227 captures data around the autonomous vehicle regarding other vehicles, which may be defined as UGVs, as described in ¶0023; ¶0034, regarding the determination of restrictions on geographical boundaries for performing the task). The “roadway traffic data” may be taught by either the vehicles detected within a vicinity of the first autonomous vehicle or the restriction status for the first autonomous vehicle, in 
Mattingly further discloses determining, based on the roadway traffic data and during transit of the first package to the first destination by the first drone, to transfer the first package to a second drone in the drone network (see at least ¶0035-0037, with respect to steps 330 and 350 of Figure 3, regarding the determination of a task transfer condition while the first autonomous vehicle is carrying out a task, based on environmental conditions and conditions associated with the availability of transferee vehicles, while taking into consideration restrictions on the geographical boundaries of performing the task, as described in ¶0034) and transferring the first package to the second drone in the drone network (see at least ¶0038, with respect to step 370 of Figure 3, regarding the tasks are transferred to the second autonomous vehicle, described as a UAV configured to carry packages in ¶0023).  
Claim 9
Mattingly discloses the claimed system (see at least Figure 1) comprising one or more processors, and one or more memories storing instructions that, when executed by the one or more processors (see at least ¶0029, regarding the steps of the method of Figure 3 are performed by a processor of a central computer system), cause the system to perform the method discussed in the rejection of claim 1.
Claim 17
Mattingly discloses the claimed method (see at least Figure 3) comprising receiving, at a first drone of a drone network (i.e. network 110 of Figure 1, described in ¶0018 as providing communication between the plurality of autonomous vehicles 120 a first task to transport a first package to a first destination in a geographic area (see at least ¶0030, with respect to step 310 of Figure 3, regarding tasks assigned to the first autonomous vehicle, such as traveling to a destination/delivering a package, where the autonomous vehicle is a UAV configured to carry packages, as described in ¶0023).
Mattingly further discloses receiving roadway traffic data for the geographic area (see at least ¶0027, regarding the sensor system 227 captures data around the autonomous vehicle regarding other vehicles, which may be defined as UGVs, as described in ¶0023; ¶0034, regarding the determination of restrictions on geographical boundaries for performing the task). The “roadway traffic data” may be taught by either the vehicles detected within a vicinity of the first autonomous vehicle or the restriction status for the first autonomous vehicle, in light of the embodiments of “roadway traffic data” discussed in ¶0042 of the specification filed 5/9/2019.
Mattingly further discloses determining, based on the roadway traffic data and during transit of the first package to the first destination by the first drone, to transfer the first package to a second drone of the drone network (see at least ¶0035-0037, with respect to steps 330 and 350 of Figure 3, regarding the determination of a task transfer condition while the first autonomous vehicle is carrying out a task, based on environmental conditions and conditions associated with the availability of transferee vehicles, while taking into consideration restrictions on the geographical boundaries of performing the task, as described in ¶0034).
Mattingly further discloses that the autonomous vehicle is configured to perform handshaking with other vehicles to confirm transfer of goods and collaboration of tasks, wirelessly communicating a request to transfer the first package to the second drone, and wirelessly receiving a response to the request accepting the transfer of the first package, in light of the application of Mattingly where the autonomous vehicles are UAVs configured to carry packages, as described in ¶0023.
Mattingly further discloses transferring the first package to the second drone (see at least ¶0038, with respect to step 370 of Figure 3, regarding the tasks are transferred to the second autonomous vehicle, described as a UAV configured to carry packages in ¶0023).  
Claim 20
Mattingly further discloses selecting the second drone from the drone network based on a task priority or a range of the first drone (see at least ¶0035-0037, regarding the identification of the second vehicle based on task requirements and estimates that the vehicle does not have enough power reserve to complete the task).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly in view of Ur (US 10,789,567 B1), hereinafter Ur.
Claims 2 and 10
While Mattingly discloses transferring the first package to the second drone (see at least ¶0038), Mattingly does not additionally incorporate a first roadway vehicle, where the claimed method further comprises determining a vehicle route of a first roadway vehicle based on the roadway traffic data, wherein: 
the first drone is docked on the first roadway vehicle that is traveling towards the first destination in the geographic area; and 
determining to transfer the first package to the second drone is based on a range of the first drone and the vehicle route of the first roadway vehicle.  
However, it is well-known to incorporate roadway vehicles into package delivery routes of drones to extend the effective range of the drones.
Specifically, Ur discloses a similar system in which both drones and roadway vehicles are used to transport a package from an origin to a destination (see at least col. 7, lines 62-64). Ur further discloses determining a vehicle route of a first roadway vehicle based on traffic conditions (similar to the roadway traffic data taught by Mattingly) (see at least col. 18, lines 36-42), where a first drone 315 (similar to the first drone taught by Mattingly) is docked on the first roadway vehicle that is traveling towards a destination of Route 300’ in Figure 3B (similar to the first destination in the geographic area taught by Mattingly) (see at least col. 21, lines 30-32; col. 7, lines 64-66). 
Ur further discloses determining to transfer the package (similar to the first package taught by Mattingly) to Second Drone 335 (similar to the second drone taught by Mattingly) based on a range of First Drone 315 and the vehicle route of the first roadway vehicle (see at least col. 8, lines 21-39, regarding that the route is determined based on the drone’s range and schedule of the vehicles, where legs of the route are traveled by any combination of drones and vehicles, as described in col. 9, lines 7-22).
Since the systems of Mattingly and Ur are directed to the same purpose, i.e. transporting a package to a destination via drones, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Mattingly to further incorporate roadway vehicles, so as to determine a vehicle route of a first roadway vehicle based on the roadway traffic data, wherein the first drone is docked on the first roadway vehicle that is traveling towards the first destination in the geographic area, and determining to transfer the first package to the second drone is based on a range of the first drone and the vehicle route of the first roadway vehicle, in the same manner that Ur determines a vehicle route of a first roadway vehicle based on traffic conditions, where a first drone is docked on the first roadway vehicle that is traveling towards a destination of a route and determines to transfer the package to Second Drone based on a range of First Drone and the vehicle route of the first roadway vehicle, with the predictable result of increasing the effective .
Allowable Subject Matter
Claims 3, 4, 7, 11, 12, 15, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 5, 6, 8, 13, 14, and 16 are objected to for incorporating the allowable subject matter of claims 4, 7, 12, and 15 by dependency.
With respect to claims 3 and 11, the closest prior art of record, Mattingly, Ur, and Tokhtabaev (US 2020/0019925 A1), hereinafter Tokhtabaev, taken alone or in combination, does not teach that the claimed determining to transfer the first package to the second drone includes: 
determining, based on the range of the first drone and the vehicle route of the first roadway vehicle, that the first destination is unreachable by the first drone; 
determining, based on a proximate traffic condition, that a traffic flow of one or more roadway vehicles is insufficient for transporting the first drone to within a drop-off region of the first destination; and 
determining to transfer the first package to the second drone based on the first destination being unreachable and the traffic flow being insufficient, in light of the overall claim.
Specifically, Mattingly discloses determining, based on the range of the first drone, that the first destination is unreachable by the first drone (see ¶0035), 
With respect to claims 4, 12, and 18, the closest prior art of record, Mattingly, Ur, and Tokhtabaev, taken alone or in combination, does not teach that the claimed second drone is docked on a second roadway vehicle that is traveling towards the first destination in the geographic area; 
determining to transfer the first package to the second drone includes: 
determining a vehicle route of the second roadway vehicle based on the roadway traffic data; 
selecting, from the drone network, the second drone based on the vehicle route of the second roadway vehicle; and 
transferring the first package to the second drone includes: 
reassigning the first task to the second drone, the reassigned first task instructing the second drone to transport the first package to the first destination in the geographic area; and 
coordinating a package handover of the first package from the first drone to the second drone, in light of the overall claim.
Specifically, Mattingly discloses reassigning the first task to the second drone, the reassigned first task instructing the second drone to transport the first package to the first destination in the geographic area and coordinating a package handover of the first package from the first drone to the second drone (see ¶0036-0038); however, Mattingly is silent regarding docking the second drone to a second roadway vehicle, where the second drone is selected based on the route of the second roadway vehicle, as claimed. Ur discloses the general concept of docking a drone to a vehicle with the package (see col. 21, lines 30-36); however, Ur is silent regarding the specifics of transferring the first package to the second drone, where the second drone is selected based on the vehicle route of the second roadway vehicle to which it is docked, as claimed. Tokhtabaev discloses a similar drone delivery system that incorporates roadway vehicles; however, Tokhtabaev is silent regarding docking a drone on a roadway vehicle that is traveling towards the destination of the package, where drones are selected based on the vehicle route of the roadway vehicle to which it is docked, as 
With respect to claims 7, 15, and 19, the closest prior art of record, Mattingly, Ur, and Tokhtabaev, taken alone or in combination, does not teach that the claimed method comprises:
assigning the second drone of the drone network a second task, the second task instructing the second drone to transport a second package to a second destination in the geographic area; 
reassigning the first task to the second drone and the second task to the first drone; 
transferring the first package from the first drone to a first roadway vehicle; 
transferring the second package from the second drone to a second roadway vehicle; 
navigating the first drone from the first roadway vehicle to the second roadway vehicle having the second package; and  Page 62 of 70Atty. Dkt. No. 10003-07930 US
navigating the second drone from the second roadway vehicle to the first roadway vehicle having the first package, wherein transferring the first package to the second drone includes: 
transferring the first package from the first drone to the first roadway vehicle; and 
transferring the first package from the first roadway vehicle to the second drone
Specifically, Mattingly discloses transferring the first task to the second drone from the first drone, but does not disclose reassigning the first task to the second drone and a second task to the first drone, where the second task instructs transport of a second package to a second destination, nor does Mattingly disclose the specific method of transfer between drones and roadway vehicles, as claimed. While Ur and Tokhtabaev disclose systems that transfer packages between drones and roadway vehicles, neither Ur nor Tokhtabaev discloses the specific claimed method of transfer involving two separate packages in which tasks associated with each are reassigned between the first and second drone. No reasonable combination of prior art can be made to teach this claimed feature in light of the overall claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed in the PTO-892 form should be considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661